Citation Nr: 0519405	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of 
fracture to the right 5th toe.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for migraine headaches 
as secondary to PTSD.

5.  Entitlement to service connection for pelvic pain.

6.  Entitlement to service connection for a skin disorder due 
to chemical exposure, to include ionizing radiation.

7.  Whether new and material has been submitted to reopen a 
claim for service connection for heart failure as secondary 
to PTSD.



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from December 1975 to March 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a rating decision dated April 
2002, the RO denied claims for service connection for PTSD, 
residuals of fracture of the right 5th toe, right ankle 
disability and heart failure secondary to PTSD.  The veteran 
initiated her appeal with respect to the PTSD, toe and ankle 
disabilities with a letter submitted on May 22, 2002.  An 
August 2004 RO rating decision denied claims for service 
connection for migraines and depression as secondary to PTSD, 
denied service connection for pelvic pain, denied service 
connection for a skin condition due to chemical exposure, and 
declined to reopen claims for service connection for right 
ankle disability and heart failure.  The Board has rephrased 
the issues to more correctly indicate the procedural postures 
of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and her representative if further action is required on their 
part.




REMAND

An October 14, 2003 VA clinic record notes that the veteran 
had an application for disability benefits pending before the 
Social Security Administration (SSA).  The Board is required 
to obtain all medical and legal documents from SSA prior to 
any further adjudication of the claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has also 
claims to have undergone a "medical review board" prior to 
her medical discharge from the military.  These records, if 
exist, have not been associated with the claims folder, and 
there is no indication from the custodian of records that 
either such records do not exist or our no longer available.  
The RO must make additional attempts to obtain these records.  
38 U.S.C.A. § 5103A(c)(1) (West 2002).

The various private treatment records submitted by the 
veteran and/or her representative, while extensive, are 
substantially incomplete with respect to medical records 
known to have existed at some point.  The RO should obtain 
the veteran's authorization to obtain complete clinic 
records from Drs. Brown, David Mercer, Duke Gage, Paul 
DeStefano and Sites as well as the providers of treatment 
for her heart failure in the early 1980's and the 
dermatologist in Tennessee who treated her for skin symptoms 
in the early 1990's.  Finally, the veteran has submitted an 
article from the Agency for Toxic Substances and Disease 
Registry (ATSDR) indicating possible weapons-grade plutonium 
contamination at Fort Dix resulting from a 1960 missile 
explosion.  The RO should send the veteran a section 5103 
notice on the issue of entitlement to service connection for 
a skin disorder due to exposure to ionizing radiation.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should provide the veteran a 
38 U.S.C.A. § 5103 compliant letter on the issue 
of entitlement to service connection for a skin 
disorder due to exposure to ionizing radiation.

2.  The RO should obtain the following records in 
the possession of a federal agency:
a) clinic records from the Pensacola VA 
Outpatient Treatment Clinic since November 2004;
b) complete clinic records from the Pensacola 
Vet Center; 
c) all medical and legal documents pertaining 
to medical board proceedings in service; and
d) all medical and legal documents pertaining 
to veteran's SSA disability application.

3.  The RO should obtain the veteran's 
authorization to obtain the following private 
medical records:
a) Drs. Brown, David Mercer, Duke Gage, Paul 
DeStefano and Sites;
b) the provider of treatment for her heart 
failure in the early 1980's; and
c) the dermatologist in Tennessee who treated 
her for skin symptoms in the early 1990's.

4.  Thereafter, the RO should readjudicate the 
following claims: 1) entitlement to service 
connection for an acquired psychiatric disorder, 
to include PTSD; 2) entitlement to service 
connection for residuals of fracture to the right 
5th toe; 3) entitlement to service connection for 
right ankle disability; 4) entitlement to service 
connection for migraine headaches as secondary to 
PTSD; 5) entitlement to service connection for 
pelvic pain; 6) entitlement to service connection 
for a skin disorder due to chemical exposure, to 
include ionizing radiation; and 7) whether new and 
material has been submitted to reopen a claim for 
service connection for heart failure as secondary 
to PTSD.  If any benefit sought on appeal remains 
denied, the veteran and her representative should 
be provided a supplemental statement of the case 
(SSOC) with an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


